JUDGMENT

PER CURIAM.
This appeal was considered on the record from the United States District Court for the District of Columbia and on the brief filed by appellants. See Fed. R.App. P. 34(a)(2); D.C.Cir. Rule 34Q). It is
ORDERED AND ADJUDGED that the district court’s order filed July 18, 2014 be affirmed. The district court did not abuse its discretion, see Smalls v. United States, 471 F.3d 186, 191 (D.C.Cir.2006), in denying appellants’ “motion to set aside/vacate order and reopen case” on the ground appellants had failed to satisfy any of the requirements of Fed.R.Civ.P. 60(b).
Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk is directed to withhold issuance of the mandate herein until seven days after resolution of any timely petition for rehearing or petition for rehearing en banc. See Fed. R.App. P. 41(b); D.C.Cir. Rule 41.